Citation Nr: 0732651	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  99-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to service connection for a viral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative arthritis.

4.  Entitlement to an initial rating in excess of 10 percent 
for status post right knee surgery with instability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for left knee degenerative arthritis.  

6.  Entitlement to an initial rating in excess of 10 percent 
for status post left knee surgery with instability.  

7.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

8.  Entitlement to an initial compensable rating for alopecia 
areata.

9.  Entitlement to an initial compensable rating for 
residuals of a fractured left index finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1989, and from March 1990 to December 1997.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2001, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  In December 2006, the veteran 
testified at a hearing held at the RO before the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran does not currently have a disability 
manifested by chest pain.

2.  The veteran does not currently have a viral syndrome.  

3.  Since his separation from service, the veteran's right 
knee degenerative arthritis has been manifested by subjective 
complaints of pain and functional loss; objective findings 
include X-ray evidence of arthritic changes and 
noncompensable loss of extension and flexion.

4.  Since December 29, 2004, the veteran's status post right 
knee surgery has been manifested by no more than slight 
instability.

5.  Since his separation from service, the veteran's left 
knee degenerative arthritis has been manifested by subjective 
complaints of pain and functional loss; objective findings 
include X-ray evidence of arthritic changes and 
noncompensable loss of extension and flexion.

6.  Since December 29, 2004, the veteran's status post left 
knee surgery has been manifested by no more than slight 
instability.

7.  Since his separation from service, the veteran's 
hypertension has been treated with medication and repeated 
blood pressure readings have shown that his diastolic 
pressure is predominately below 110 and his systolic pressure 
is predominately below 200.

8.  Since his separation from service, the veteran's alopecia 
areata has been manifested by small areas (less than 6 
inches) of intermittent hair loss limited to the scalp.  His 
alopecia areata is nonscarring.  

9.  Since his separation from service, the veteran's 
residuals of a fractured left index finger has been 
manifested by subjective complaints of numbness at the tip 
and pain in cold weather, with no objective findings of any 
abnormality.  


CONCLUSIONS OF LAW

1.  A disability manifested by chest pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A viral syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for right knee degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2007).

4.  The criteria for initial rating in excess of 10 percent 
for status post right knee surgery with instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5257 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for left knee degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2007).

6.  The criteria for initial rating in excess of 10 percent 
for status post left knee surgery with instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5257 (2007).

7.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic 
Code 7101 (1997) (effective prior to January 12, 1998) and 
(2007).

8.  The criteria for an initial compensable rating for 
alopecia areata have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7800 
(2002) (effective prior to August 30, 2002) and Diagnostic 
Codes 7800, 7830, 7831 (2007).  

9.  The criteria for an initial compensable rating for 
residuals of a fractured left index finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5225 (effective 
prior to August 26, 2002) and Diagnostic Codes 5225, 5229 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

When a veteran appeals an initial disability rating assigned 
following an award of service connection, the appeal is 
generally considered to be a "downstream" issue from the 
original grant of service connection.  Therefore, in response 
to a notice of disagreement initiating an appeal of such an 
issue, VA is required by statute to issue a statement of the 
case (SOC) informing the claimant of the laws and regulations 
pertaining to the issue and notifying him or her of the 
evidence used to render the determination.  38 U.S.C.A. 
§ 7105(d).  Separate notice of VA's duty to assist the 
veteran and of the veteran's responsibilities in the 
development of his appeal involving such downstream issues is 
not required when the veteran was provided adequate notice 
with respect to the original claim.  See VA O.G.C. Prec. Op. 
No. 8-2003, 69 Fed. Reg. 25,180 (May 5, 2004).  

In this case, in a March 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection and 
to establish an increased rating, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
submit or identify any additional information that he felt 
would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial rating decisions on the 
veteran's claims and does not specifically satisfy all of the 
notice requirements of section 5103(a), particularly the 
additional requirements delineated by the Court in 
Dingess/Hartman.  However, the RO subsequently corrected this 
deficiency by issuing a letter in March 2006 for the express 
purpose of satisfying the Dingess/Hartman requirements.  The 
RO then reconsidered the claims, as evidenced by the May 2005 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  The evidence does 
not show, nor does the veteran contend, that there are any 
notification deficiencies which have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded VA medical examinations in 
connection with all of his claims.  38 C.F.R. § 3.159(c)(4) 
(2007).  The Board finds that the reports of these 
examinations provide the necessary medical opinions as well 
as sufficient reference to the pertinent schedular criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

In pertinent part, the veteran's service medical records show 
that in 1982, he sustained a fracture of the tip of the left 
index finger.  

In July 1985, the veteran was hospitalized with complaints of 
vomiting, fever, and pain in the mid and low back radiating 
to the thigh.  The assessment was viral syndrome with 
electrolyte imbalance versus early Guillian-Barre Syndrome.  
Subsequent diagnostic testing, however, was essentially 
normal in all pertinent respects.  The diagnosis on discharge 
was severe myalgia secondary to viral syndrome.  

In February 1991, the veteran underwent a series of blood 
pressure checks over approximately one week.  The readings 
were as follows:  120/69 in the left arm and 130/100 in the 
right arm; 162/106 in the left arm and 158/104 in the left 
arm; 140/90 in the left arm and 130/84 in the right arm; 
138/90 in the left arm and 138/88 in the right arm; 128/72 in 
the left arm and 124/70 in the right arm; and 140/100 in the 
left arm and 130/94 in the right arm.  The veteran was 
prescribed a diuretic.  On follow-up in April 1991, the 
veteran reported that he felt groggy on medication and would 
discontinue it.  A blood pressure check in May 1991 showed 
that his hypertension remained uncontrolled, with readings of 
140/110 and 140/106.  He was prescribed a different 
medication, although it does not appear that the veteran took 
such medication as directed.   

In April 1991, the veteran sought treatment for chest pain.  
Examination was normal, as was a cardiac workup and chest X-
ray.  The assessment was chest pain, noncardiac.  

X-ray studies of the right and left knees in July 1992 showed 
degenerative changes, bilaterally.  The veteran underwent 
left knee arthroscopy in February 1993 for chondromalacia 
patella.  

In October 1993, the veteran sought treatment for hair loss 
on his head for the past 2 weeks.  Examination showed a 
nickel-sized area of loss of hair.  The assessment was 
possible early alopecia.  On further evaluation in the 
dermatology clinic, the veteran was diagnosed as having 
alopecia areata and was prescribed topical medication.  On 
follow-up in January 1994, a 1.5 centimeter patch of 
nonscarring alopecia on the left temporal scalp was noted 
with regrowth.  The assessment was alopecia areata, 
improving.  

In April 1994, the veteran underwent a five day blood 
pressure check which revealed the following readings:  136/90 
in the morning and 150/84 in the afternoon; 140/100 in the 
morning and 146/76 in the afternoon; 144/88 in the morning 
and 136/93 in the afternoon; 134/76 in the morning and 134/88 
in the afternoon; and 136/84 in the morning and 140/88 in the 
afternoon.  

In August 1994, the veteran again sought treatment for chest 
pain, which he stated had been happening on and off for 
years.  The veteran also reported a history of borderline 
hypertension.  Physical examination was normal.  The 
veteran's blood pressure was 132/88, 134/79, and 136/91.  The 
assessment was atypical chest pain and the veteran was 
referred for a cardiology follow-up.  On follow-up in 
September 1994, however, in light of the noncardiac nature of 
the veteran's chest pain, the examiner felt that additional 
tests were not warranted.  The examiner indicated that the 
veteran's symptoms seemed more like a viral syndrome or at 
least musculoskeletal.  

In June 1995, the veteran sought treatment for a spot of hair 
missing on his head.  The assessment was alopecia.  In 
January 1997, the veteran sought treatment for a bald spot 
and bumps on the back of his head.  The assessment was 
alopecia areata and pseudofolliculitis barbae.  Later that 
month, the veteran was evaluated in the dermatology clinic in 
connection with his complaints.  Examination showed a 2 by 2 
centimeter area of alopecia with no scaling or erythema in 
the left temporal area.  There were also small erythematous 
papules on the back of the head.  The assessment was acne 
keloidosis and alopecia areata.  Topical medications were 
prescribed.  On follow-up in May 1997, the examiner noted 
hair growth evenly over the crown and left temporal region.  
There were shiny hard papules on the back of the neck.  The 
assessment was acne keloidis muchae, improved, and alopecia 
areata, resolving.  

In December 1996, the veteran underwent a four day blood 
pressure check with the following readings:  164/94 in the  
morning and 144/92 in the afternoon; 136/102 in the morning 
and 144/98 in the afternoon; 149/100 in the morning and 
146/102 in the afternoon; and 142/98 in the morning and 
150/92 in the afternoon.  In January 1997, the veteran was 
diagnosed as having hypertension, stage 1.  The examiner 
scheduled a repeat test of the veteran's blood pressure 
readings in six months time and indicated that if his 
pressure increased, he would initiate prescription 
medication.  It was noted that the veteran had previously 
been on medication for hypertension in 1991, but that such 
medication had been discontinued four to five years earlier.  

At his November 1997 military separation medical examination, 
the veteran's lungs and chest were normal on clinical 
evaluation.  A chest X-ray was also normal, including the 
bony structures and soft tissues.  The veteran's blood 
pressure was 138/86.  On a report of medical history, the 
veteran denied pain or pressure in his chest.  He reported a 
history of high blood pressure, skin spots on his head in 
1997, and arthritis in both knees, with pain on walking.  

In December 1997, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including viral 
syndrome, a disability manifested by chest pain, a patch of 
hair loss, a bilateral knee disability, high blood pressure, 
and residuals of a fracture of the left index finger.  

In connection with his claim, the veteran was afforded a VA 
general medical examination in April 1998.  The veteran 
reported that since 1990, he had been troubled by chest 
pains.  He elaborated that he had episodes of throbbing pain 
in the left breast area lasting about thirty minutes at the 
most.  He indicated that the last such episode he had 
experienced was in 1996.  The veteran indicated that he had 
been evaluated several times with a heart monitor, but the 
results of the studies had been consistently normal.  The 
veteran indicated that he had previously been under treatment 
for hypertension, although he no longer took medication as 
his pressure was not high anymore.  With respect to his claim 
of service connection for a viral syndrome, the veteran 
indicated that in 1983 or 1984, he came down with an upper 
respiratory infection which lasted about 8 days.  He 
indicated that he had no residuals from this episode.  

On examination, the veteran's blood pressure was 160/120 
sitting, 150/110 recumbent, and 150/120 standing.  He was 
muscular and well-built, with a normal gait.  Examination of 
the head revealed denudation of the posterior aspect of the 
scalp from shaving.  There were no skin lesions or alopecia 
areata.  Color photographs were included.  On examination of 
the chest, compression on the sternal area elicited no 
discomfort.  There was no evidence of chest wall syndrome or 
costochondritis.  The veteran also reported bilateral knee 
arthralgia, as well right knee giving way and bilateral 
locking.  He also reported that he had broken his left index 
finger in 1984.  He indicated that his finger was splinted 
after the injury.  He indicated that his finger hurt in cold 
weather, was crooked, and was without feeling at the tip.  
Examination of the left index finger revealed no joint or 
bone deformities.  X-ray studies of the left hand were 
normal.  The veteran was able to fully extend and flex the 
digits of the left hand.  There was a slight hypoesthesia to 
pinprick stimuli of the distal phalanx.  The examiner noted 
that this was a purely subjective observation.  There were no 
other abnormalities.  Grip strength was normal and there was 
no evidence of any circulatory abnormalities in the hand.  

Examination of the knees showed range of motion from zero to 
130 on the right and from zero to 135 on the left.  
McMurray's sign was negative and there was no laxity of 
either knee.  There was a series of well-healed small 
arthroscopic surgical scars on the left knee.  The veteran 
flinched on patellar grinding test.  He was either unable or 
unwilling to squat.  X-ray studies of the knees showed 
degenerative changes, bilaterally.  

The diagnoses included hypertension, systemic, untreated; 
chest wall pain syndrome by history with no objective 
clinical findings to account for it; alopecia areata or other 
skin condition, not found; status post left knee arthroscopic 
surgical procedure with a well-healed scar, persistent 
subjective complaints, and objective clinical evidence of 
chondromalacia patella; and right knee arthralgia with 
degenerative changes by X-ray.  Also diagnosed was past 
history of post-traumatic left index finger arthralgia with 
minimal objective findings at this time; and residuals from 
viral syndrome not reported by examinee and none found at 
this time.

At a VA cardiac examination in June 1998, the veteran 
reported that he had been diagnosed as having hypertension in 
1991 and had been prescribed medication.  However, he 
indicated that he stopped taking medications six months 
afterwards, as it had caused him to feel queasy and 
lethargic.  He indicated that he had not taken medication 
since that time.  The veteran also reported chest pain 
syndrome that struck him intermittently.  He indicated that 
he got an ache in his chest which lasted two to three days 
and was constant in nature.  His last episode was in January 
1998.  On examination, the veteran's blood pressure was 
180/95.  A chest X-ray was normal.  Electrocardiogram was 
normal.  The diagnosis was hypertension, currently 
uncontrolled, no evidence of hypertensive heart disease and 
excellent exercise tolerance on exercise treadmill test.  
Also diagnosed was atypical chest pain, unlikely to be 
cardiac in nature, likely to be musculoskeletal versus 
hypertension.  

In a September 1998 rating decision, the RO granted service 
connection for hypertension and assigned an initial 10 
percent rating pursuant to Diagnostic Code 7101, effective 
December 6, 1997.  The RO also granted service connection for 
right and left knee degenerative arthritis.  Initial 10 
percent ratings were assigned for each knee pursuant to 
Diagnostic Code 5010, effective December 6, 1997.  The RO 
also granted service connection for residuals of a left index 
finger fracture and assigned an initial zero percent rating 
pursuant to Diagnostic Code 5225, effective December 6, 1997.  

In pertinent part, VA clinical records, dated from October 
1998 to May 2003, show that in February 1999, the veteran 
sought treatment for bilateral knee pain.  He complained of 
swelling and aching.  Examination showed intact ligaments, 
mobile patellae, and discomfort to palpation of the patellae.  
Muscle strength was 4/5.  The veteran was instructed on 
exercises and the use of heat.  In January 2001, he 
complained of scalp folliculitis.  He denied joint pain.  His 
blood pressure was 156/85.  The assessment was scalp 
folliculitis.  In addition, the veteran's blood pressure 
medication was increased.  In May 2001, the veteran underwent 
an annual examination.  His blood pressure was 140/85.  In 
June 2001, the veteran was seen for bilateral knee pain.  
Examination showed that range of motion of the right knee was 
from zero to 122 degrees; on the left, range of motion was 
from zero to 110 degrees.  The veteran was issued knee braces 
to wear to work and was given physical therapy.  

In April 2002, the veteran sought treatment for left knee 
pain, which he rated as a 3 on a pain scale of 1 to 10.  He 
indicated that his pain increased with movement.  On 
examination the veteran's blood pressure was 141/88.  Range 
of motion of the left knee was limited.  An MRI of the knee 
was scheduled, but the veteran failed to appear.  In May 
2002, the veteran's blood pressure was 133/88.  He denied 
knee pain.  In June 2002, the veteran was seen for 
sebhorrheic dermatitis and folliculitis barbae.  On 
examination, the veteran's beard area showed multiple 
hyperpigmented papules.  His scalp was relatively clear.  The 
assessment was folliculitis barbae.  In July 2002, the 
veteran sought treatment for chronic knee pain, which he 
rated as a 4 on a pain scale of 1 to 10.  He indicated that 
he was a mailman and was unable to walk for long periods due 
to stiffness and pain.  Examination showed limitation of 
motion and pain on passive movement.  The assessment was knee 
pain due to degenerative joint disease.  In November 2002, 
the veteran again sought treatment for knee pain.  
Examination showed point tenderness and decreased range of 
motion.  A blood pressure reading of 153/103 was recorded.  
The assessment was musculoskeletal knee pain.  

In January 2003, the veteran sought treatment for a headache.  
At that time, a blood pressure reading of 148/83 was 
recorded.  In March 2003, the veteran sought treatment for 
right knee pain which he indicated had been a 9 on a pain 
scale of 1 to 10 for the past three days.  He also complained 
of instability and swelling.  On examination, the veteran's 
blood pressure was 140/88.  There was no swelling of the 
knee, nor was there warmth or tenderness. Range of motion was 
limited.  The assessment was degenerative joint disease and 
the veteran was given a work excuse.  In addition, his 
hypertension medication was renewed.  The examiner noted that 
the veteran's hypertension was fairly controlled.  In April 
2003, the veteran sought treatment for an elevated blood 
pressure reading of 165/99.  His blood pressure medication 
was increased.  Later that month, his blood pressure was 
152/90.  

In June 2003, the veteran underwent VA medical examination at 
which he complained of swelling in both knees, as well as 
occasional giving way.  He also reported that he had left 
knee pain and locking in the right knee.  He indicated that 
he worked as a mailman and walked a lot; he had lost about 
one month from work in the past year because of knee pain.  
The veteran also reported that in 1986, he had been 
hospitalized for about 8 days due to a fever and chest pain 
radiating to the thighs.  He indicated that his symptoms had 
resolved.  The examiner noted that a review of those records 
indicated that although the possibility of Guillian-Barre 
syndrome had been entertained, it was not diagnosed.  He 
noted that there was no indication that the veteran had any 
neurological sequelae from that viral incident.  The veteran 
also indicated that he had fractured his left finger in 1993 
at Fort Hood while attempting to close a gun breech from a 
cannon.  He indicated that his injury healed.  The veteran 
indicated that his only sequela was that his finger hurt when 
it got cold.  The veteran also reported that he had 
hypertension and was currently on Lisinopril.  

On examination, the veteran's blood pressure was 130/100.  He 
walked with a normal gait and posture.  The veteran had 
shaved his scalp hair and there was no evidence of alopecia 
areata.  Examination of the left index finger was normal.  
Grip strength was normal.  There was no atrophy.  Examination 
of the knees showed range of motion from zero to 130 degrees 
on the right and from zero to 135 degrees on the left.  The 
veteran declined an attempt to squat.  There was no crepitus.  
McMurray's sign was negative.  There was no laxity of the 
cruciate or collateral ligaments of either knee.  The 
diagnoses included hypertension, systemic, currently under 
treatment, not well-controlled.  Also diagnosed was alopecia 
areata not found; past history of chest wall pain syndrome, 
transient, nonrecurrent; right knee degenerative arthritis; 
and viral syndrome not found clinically and not reported by 
the examinee.  Finally, the examiner indicated that objective 
clinical pathology of the distal interphalangeal joint of the 
left index finger was not found on examination.  

Additional VA clinical records, dated from June 2003 to 
October 2004, show that in July 2003, the veteran again 
sought treatment for right knee pain.  He indicated that he 
had been experiencing exacerbations every several months.  He 
also reported knee swelling and giving way.  The veteran 
indicated that he worked as a mail carrier and spent a lot of 
time walking.  The examiner noted that recent X-ray studies 
had shown degenerative joint disease.  The veteran's blood 
pressure was 152/90.  In July 2003, the veteran sought 
treatment for right ankle pain.  His blood pressure was 
172/94.  He was seen again in August 2003 for hypertension 
control.  At that time, his blood pressure was 134/84.  The 
examiner noted that the veteran was now taking his medication 
as directed and that his hypertension was controlled.  In 
October 2003, the veteran sought treatment for knee pain.  He 
indicated that he had a long history of arthritis with 
occasional flare-ups.  He indicated that he was in the clinic 
to obtain a work excuse so he could rest for a couple of 
days.  Examination showed minimal swelling and pain on 
motion.  The veteran's blood pressure was 161/104.  

In December 2003, the veteran sought treatment for right knee 
pain.  He indicated that he did not think he could continue 
in his job as a postal carrier due to knee pain.  Examination 
showed normal strength and some crepitus.  The veteran's 
blood pressure was 155/93.  He was evaluated for surgery and 
given an excuse for two days off from work.  At a follow-up 
appointment in January 2004, the veteran again complained of 
knee pain.  His blood pressure was 168/107.  An MRI study of 
the right knee was conducted and showed a meniscal fragment 
and osteoarthritis.  It was noted that the veteran would be 
evaluated for possible surgery, but that he was not compliant 
with his hypertension medications.  On follow-up later that 
month, the veteran's blood pressure was 172/92.  The examiner 
noted that the veteran had not been refilling his 
hypertension medication.  His medication regimen was adjusted 
for simplification and to improve blood pressure control.

On examination in the orthopedic clinic in January 2004, the 
veteran complained of constant knee pain.  He indicated that 
his right knee pain was a 7/10, and increased to 10/10 while 
standing.  He also stated that both knees locked.  
Examination showed that the veteran expressed pain to 
palpation.  There was no instability of either knee.  Range 
of motion was to 110 on the left and to 85 degrees on the 
right.  There was bilateral effusion.  The assessment was 
bilateral degenerative joint disease, possible meniscal tear.  
On examination later that month, it was noted that X-ray 
studies had shown possible loose bodies.  The veteran had 
full range of motion.  The impression was bilateral 
patellofemoral osteoarthritis.  Arthroscopy and chondroplasty 
of the right knee was scheduled.  

In May 2004, the veteran underwent preoperative examination 
during which his blood pressure was 149/92.  He underwent a 
right knee chondroplasty without complication.  He was given 
an immobilizer and was advised to weight bear as tolerated.  
His physician indicated that he should be off three months 
following surgery to recover.  On examination in June 2004, 
the veteran's blood pressure was 162/105.  The veteran 
reported no pain.  In July 2004, the veteran's blood pressure 
was 150/87 in the right arm and 144/86 in the left arm.  The 
veteran had improved range of motion in the right knee and 
improved pain.  There was no varus or valgus instability, and 
the incisions were well healed.  The veteran was advised to 
continue range of motion and strengthening exercises.  His 
blood pressure medication was also increased.  Later that 
month, the veteran complained of nausea  and sedation since 
starting a new blood pressure medication.  He advised his 
physician that he was no longer taking it.  His medication 
was changed.  In August 2004, the veteran's blood pressure 
was 152/94, which the veteran indicated was normal for him.  
The assessment was hypertension.  In September 2004, the 
veteran had a blood pressure check which showed that his 
blood pressure was 132/96.  A repeat reading showed 128/90.  
The veteran indicated that he had been working for the past 
two weeks, climbing 700 stairs five days per week.  The 
assessment was blood pressure less than 140/90, without 
symptoms.  In October 2004, the veteran's blood pressure was 
118/86.  The veteran indicated that he had been taking his 
blood pressure medication. 

The veteran underwent VA medical examination in December 
2004, at which he reported constant pain in both knees.  He 
claimed that over the past year, he had had 30 episodes of 
incapacitation totaling 185 days.  He indicated that during 
these periods of incapacitation, he was unable to walk 
quickly.  The veteran also claimed that he had been suffering 
from a skin condition, which he indicated was manifested by 
itching, crusting, redness, scarring, and hair loss.  He 
indicated that his symptoms occurred intermittently, as often 
as 4 times monthly, with each occurrence lasting 2 days.  He 
indicated that over the past year, he had received 
corticosteroids constantly and used an Erythromycin topical 
solution.  On examination, there were signs of skin disease 
located at the scalp with hyperpigmentation of less than six 
square inches and abnormal texture of less than six square 
inches.  There was no ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, hyperpigmentation or 
limitation of motion.  The skin lesion coverage of the 
exposed area was 10 percent.  Relative to the whole body, the 
coverage was 3 percent.  There was no nervous condition.  

With respect to his knees, examination showed that range of 
motion was from zero to 140 degrees on the right, with pain 
at 120 degrees.  Range of motion on the left was from zero to 
140 degrees, with pain at 130 degrees.  On both knees, range 
of motion was additionally limited by repetitive use pain, 
fatigue, weakness, lack of endurance, incoordination.  The 
examiner indicated that these findings functionally limited 
the veteran to motion from zero to 120 degrees, with 
incoordination being the major functional impact.  Drawer 
test showed slight instability, bilaterally.  X-ray studies 
showed degenerative changes.  The diagnosis was status post 
right and left knee surgery with degenerative changes.  The 
examiner remarked that the effect of the veteran's knee 
disabilities on his daily life was an inability to stand or 
walk for extended periods of time.  

In a July 2005 rating decision, the RO granted a temporary 
total percent rating for the veteran's right knee disability, 
for the period from May 25, 2004, to August 31, 2004.  In a 
March 2006 rating decision, the RO granted service connection 
for right knee instability and left knee instability and 
assigned separate 10 percent disability ratings for each 
knee, effective December 29, 2004, pursuant to Diagnostic 
Code 5257.

In pertinent part, additional VA clinical records, dated from 
October 2004 to September 2006, show that in February 2005, 
it was noted that the veteran's blood pressure was under 
control at 130/90.  In May 2005, the veteran complained of 
knee pain.  On examination in July 2005, he reported that he 
had undergone surgery in May 2004.  Since that time, he 
indicated that he continued to work as a mailman and had had 
waxing and waning knee pain.  On examination, the veteran's 
blood pressure was 149/99.  The assessment was knee pain and 
the veteran was advised to rest.  Later that month, the 
veteran visited the emergency in connection with his 
complaints of an aching, dull knee pain.  He requested an 
excuse from work.  His blood pressure was 179/85.  On 
examination, the veteran had full range of right knee motion 
and there were no obvious signs of swelling.  The veteran was 
advised to continue taking Motrin.  In August 2005, the 
veteran sought treatment after he ran out of ointment for his 
scalp.  On examination, the veteran's scalp showed small 
areas of alopecia, but no erythema or scale.  The assessment 
was alopecia, suspect mild alopecia areata.  The veteran was 
prescribed an LCD (coal tar) solution.  At an annual physical 
examination in September 2005, the veteran's blood pressure 
was 150/93.  In February 2006, the veteran complained of knee 
pain and stated that his knees go out occasionally.  In May 
2006, the veteran complained of bilateral knee pain.  He 
indicated that he walked all day as a mailman and that he 
wore a right knee brace.  On examination, his blood pressure 
was 179/87.  The assessment was hypertension, uncontrolled, 
partial compliance, and degenerative joint disease.  

In April 2006, the veteran underwent VA medical examination 
at which he complained of bilateral knee weakness, stiffness, 
swelling after walking, locking and giving way.  He indicated 
that his right knee pain was a 7 and that his left knee pain 
was a 9 on a pain scale of 1 to 10.  He indicated that his 
pain was increased by physical activity and was relieved by 
rest.  He stated that he had incapacitating episodes as often 
as 5 times monthly and claimed that he had lost 4-5 days from 
work in the last month.  With respect to functional 
impairment, the veteran indicated that his main difficulty 
with the right knee was walking up and down stairs and 
getting up from a chair.  With the left knee, his main 
functional impairment was difficulty walking.  

On objective examination, the veteran's feet did not reveal 
any signs of abnormal weight bearing.  His posture and gait 
were within normal limits.  He did not require an assistive 
device for ambulation.  The knee joints showed signs of 
tenderness and crepitus.  Range of motion was from zero to 
140 degrees, bilaterally, with pain at 140 degrees.  The 
joint function was additionally limited by repetitive use 
pain, although the examiner indicated that such pain 
additionally limited range of motion by zero degrees.  The 
knees were not limited by fatigue, weakness, lack of 
endurance and incoordination.  Both knees were stable, with 
no abnormalities on stability testing of the medial, lateral, 
and cruciate ligaments.  The diagnoses were degenerative 
changes of the right and left knees.  

At his December 2006 Board hearing, the veteran testified 
that approximately every two weeks to one month, he 
experienced flare-ups of his alopecia areata in which he 
developed bumps and redness on the back of his scalp.  He 
indicated that he treated his condition with topical 
medications.  With respect to his left index finger, the 
veteran testified that he had pain at the tip.  He indicated 
that he felt pain in his finger if he made a fist.  He 
indicated that he took Motrin for pain, although he had not 
been evaluated by a physician.  The veteran indicated that he 
was currently under treatment for hypertension and took 
Prasilium.  He indicated that his blood pressure was usually 
over 100, despite such treatment, and that he sometimes got 
dizzy spells.  The veteran testified that his physician told 
him that his hypertension was in an uncontrollable state.  
Regarding his knee disabilities, the veteran indicated that 
he had recently had surgery on the right knee.  He indicated 
that he worked as a mailman and was only able to walk 20 
minutes before his knees began to bother him.  He also 
indicated that his knees became swollen with extensive 
walking.  Regarding his chest pain, the veteran indicated 
that he was diagnosed with a viral syndrome in 1983.  He 
indicated that periodically thereafter, he would experience 
episodes of chest pain.  He testified that the last episode 
of chest pain was approximately two years ago.  The veteran 
indicated that his physicians had been unable to determine 
whether or not he was currently suffering from a viral 
syndrome.  He indicated that they said it was probably just a 
one time thing.  


Service connection Claims

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Disability manifested by chest pain.

The veteran claims entitlement to service connection for a 
disability manifested by chest pain.  

After carefully considering the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  In order to be considered for service connection, a 
claimant must first have a disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In this case, the Board finds that the 
most probative evidence shows that the veteran does not 
currently have a disability manifested by chest pain.  

As set forth above, the veteran's service medical records 
confirm that on two occasions during his active service, in 
April 1991 and in August 1994, he sought treatment for chest 
pain.  On both occasions, however, examination was entirely 
normal.  The assessment was chest pain.  The remaining 
service medical records are negative for complaints or 
findings of a disability manifested by chest pain.  
Similarly, at his November 1997 military separation medical 
examination, the veteran's chest was normal.  A chest X-ray 
was also normal, including the bony structures and soft 
tissues.  

The post-service medical evidence is similarly negative for 
probative evidence of a disability manifested by chest pain.  
This evidence includes VA clinical records, spanning the 
period from October 1998 to September 2006, which are 
entirely negative for complaints or findings of a disability 
manifested by chest pain.  

Also included in the record on appeal are three VA medical 
examination reports, all of which are negative for a 
diagnosis of a disability manifested by chest pain.  

For example, at a VA general medical examination in April 
1998, the veteran reported that since 1990, he had been 
troubled by episodes of throbbing chest pains lasting about 
thirty minutes at the most.  He indicated that the last such 
episode he had experienced was in 1996.  On examination of 
the chest, compression on the sternal area elicited no 
discomfort.  There was no evidence of chest wall syndrome or 
costochondritis.  The diagnosis was chest wall pain syndrome 
by history with no objective clinical findings to account for 
it.  

Similarly, at a VA cardiac examination in June 1998, the 
veteran reported chest pain that struck him intermittently.  
He indicated that his last episode had been in January 1998.  
On examination, a chest X-ray was normal.  The diagnosis was 
atypical chest pain.

In June 2003, the veteran again underwent VA medical 
examination at which he reported a history of an episode of 
chest pain in 1986, accompanied by a fever.  The diagnosis 
was past history of chest wall pain syndrome, transient, 
nonrecurrent.

As summarized above, the veteran reports episodes of chest 
pain, but no disability has been diagnosed.  His complaints 
of episodic pain alone do not provide a basis upon which to 
award service connection.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (holding that symptoms such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  The 
veteran has been accorded ample opportunity to present 
medical evidence containing a diagnosis of a disability 
manifested by chest pain but he has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) (it is a claimant's 
responsibility to support a claim for VA benefits).

The Board has considered the veteran's assertions that he has 
a disability manifested by chest pain.  However, as the 
record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education, such as a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his assertions of pain, standing alone, do not outweigh the 
medical evidence of record which shows that repeated 
examination has failed to identify objective clinical 
findings of a disability manifested by chest pain.  

In summary, the Board notes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, 
because the most probative evidence shows that the veteran 
does not currently have a disability manifested by chest 
pain, service connection is not warranted.

Viral syndrome

For similar reasons, the Board finds that service connection 
for a viral syndrome is not warranted.  

The veteran's service medical records confirm that in July 
1985, he was hospitalized for treatment of a viral syndrome.  
That an injury or disease occurred in service, however, is 
not enough.  There must be chronic disability resulting from 
that injury or disease.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  

In this case, the record on appeal is entirely negative for 
any probative evidence that the veteran currently has a viral 
syndrome or any sequelae of his in-service viral syndrome.  

For example, at a VA general medical examination in April 
1998, the examiner noted that examination had shown no 
residuals from the in-service viral syndrome, nor had the 
veteran reported any such residuals.  Likewise, at a VA 
medical examination in June 2003, the examiner noted that 
there was no indication that the veteran had any neurological 
sequelae from the in-service viral incident.  The diagnosis 
was viral syndrome not found clinically and not reported by 
the examinee.  

The remaining medical evidence of record is negative for any 
indication that the veteran sustained a chronic disability as 
a result of the 1985 viral syndrome.  Again, in order to 
establish service connection, there must be medical evidence 
of a current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In this case, absent any indication of a 
current disability, the Board finds that there is no basis on 
which to award service connection for a viral syndrome.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).


Increased Rating Claims

Law and Regulations:  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41. Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.




Right and left knee disabilities

The RO has evaluated the manifestations of the veteran's 
service-connected right and left knee disabilities 
separately, in accordance with VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997) (providing that a 
veteran with service-connected arthritis and instability of 
the knee may be rated separately under Codes 5003 and 5257 so 
long as the evaluation of knee dysfunction under both codes 
does not amount to prohibited pyramiding under 38 C.F.R.§ 
4.14).  The Board will consider each disability in turn.  

As set forth above, the portion of the veteran's right and 
left knee disabilities which has been manifested by 
degenerative changes, pain, and limitation of motion, has 
been evaluated under the criteria set forth at 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray evidence is rated on the basis 
of limitation of motion of the specific joint or joints 
involved.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2007).  

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2007). 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

In this case, the medical evidence of record does not show 
that the veteran's right or left knee motion has been limited 
to the extent necessary to meet the criteria for a 
compensable rating under Diagnostic Codes 5260 or 5261.  For 
example, at the VA medical examination in April 1998, the 
knees exhibited range of motion from zero to 130 degrees on 
the right and from zero to 135 degrees on the left.  VA 
clinical records show that in June 2001, range of motion of 
the right knee was from zero to 122 degrees; on the left, 
range of motion was from zero to 110 degrees.  At the VA 
medical examination in June 2003, examination of the knees 
showed range of motion from zero to 130 degrees on the right 
and from zero to 135 degrees on the left.  In January 2004, 
shortly before the veteran underwent right knee surgery, 
range of motion of the left knee was to 110 degrees and range 
of motion of the right knee was to 85 degrees.  Post-
operatively, the veteran's range of motion improved.  At the 
December 2004 VA medical examination, range of motion was 
from zero to 140 degrees on the right, with pain at 120 
degrees.  Range of motion on the left was from zero to 140 
degrees, with pain at 130 degrees.  In July 2005, VA clinical 
records show that right knee motion was full.  Similarly, at 
the most recent VA medical examination in April 2006, range 
of motion was from zero to 140 degrees, bilaterally, with 
pain at 140 degrees.  

The Board notes that these range of motion findings do not 
warrant a compensable rating under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, 
Diagnostic Codes 5260, 5261.

Although compensable loss of flexion or extension has not 
been shown, the record contains X-ray evidence of arthritis 
in service and thereafter, as well as the veteran's reports 
of painful right and left knee motion.  In light of this 
evidence, the Board finds that the currently-assigned 10 
percent ratings are appropriate.  Hicks v. Brown, 8 Vet. App. 
417 (1995); see also 38 C.F.R. § 4.59.  

In light of the veteran's complaints of pain and functional 
loss, the Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In that regard, it is noted 
that the record contains subjective complaints of severe knee 
pain, which the veteran indicates limits his ability to walk 
and climb stairs.  He also takes pain medications.  

After carefully reviewing the pertinent evidence of record, 
however, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  The veteran's current 10 percent 
ratings are based on his symptoms of knee pain, limitation of 
motion, and functional loss.  38 C.F.R. § 4.71, Plate II, 
Codes 5260, 5261.  The Board finds that there is insufficient 
objective evidence that additional factors would restrict 
motion to such an extent that the criteria for a rating 
higher than 10 percent would be justified.

For example, at the most recent VA medical examination in 
April 2006, the examiner considered the veteran's symptoms of 
pain and functional loss, but concluded that such symptoms 
did not additionally limit his range of motion.  Similarly, 
at the December 2004 VA medical examination, the examiner 
indicated that the veteran's functional loss from repetitive 
use, and the like, limited his motion to no more than zero to 
120 degrees.  Thus, the Board finds that the veteran's right 
and left knee arthritis disabilities have been appropriately 
rated as 10 percent disabling since his separation from 
service.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 
5261.  

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 10 percent.  

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  In this case, despite the 
veteran's subjective complaints, there has been no objective 
finding of frequent episodes of locking, nor is there any 
evidence of ankylosis of either knee.  In any event, the 
veteran's symptoms of instability and popping are already 
compensated under the separate 10 percent ratings assigned 
pursuant to Diagnostic Code 5257.

For the foregoing reasons, the Board finds that the veteran's 
right and left knee arthritis disabilities have been 
appropriately rated as 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261.  The Board finds that the 
preponderance of the evidence is against the assignment of an 
initial rating in excess of 10 percent for either the left 
knee or the right knee and the benefit of the doubt doctrine 
is therefore not for application here.  38 U.S.C. § 5107(b) 
(West 2002); Gilbert, 1 Vet. App. at 55 (1990).

The remaining the portion of the veteran's right and left 
knee symptoms, including laxity and instability, has been 
evaluated as 10 percent disabling for each knee under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, which pertains to 
"other impairment of the knee."  

Under this provision, a 10 percent rating is warranted for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee due to recurrent subluxation or 
lateral instability.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the symptomatology associated with 
the veteran's right and left knees has been appropriately 
rated as 10 percent disabling since December 29, 2004.  As 
set forth above, while the veteran repeatedly complained of 
instability, locking, and giving way in his knees, objective 
examination prior to December 29, 2004 consistently showed 
that the veteran's knee joints were stable.  

For example, VA clinical records show that in February 1999, 
the veteran sought treatment for bilateral knee pain.  He 
complained of swelling and aching.  Examination, however, 
showed intact ligaments.  At a June 2003 VA medical 
examination, the examiner concluded that there was no laxity 
of the cruciate or collateral ligaments of either knee.  
Similarly, on examination in the VA orthopedic clinic in 
January and May 2004, there was no instability of either 
knee.  

On December 29, 2004, the veteran underwent VA medical 
examination at which the examiner indicated that drawer tests 
showed slight instability, bilaterally.  Based on this 
finding, the Board finds that the 10 percent ratings 
currently assigned from December 29, 2004, are appropriate.  
There is no basis, however, for a rating in excess of 10 
percent for either knee under Diagnostic Code 5257.  No 
examiner has characterized the veteran's left or right knee 
instability or laxity as more than slight.  Indeed, at the 
most recent VA medical examination in April 2006, the 
examiner concluded that both of the veteran's knees were 
stable, with no abnormalities on stability testing of the 
medial, lateral, and cruciate ligaments.  

Based on the foregoing, the Board finds that the criteria for 
initial ratings in excess of 10 percent for instability of 
the left and right knees under Diagnostic Code 5257 have not 
been met.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  As Diagnostic Code 
5257 is not predicated on loss of range of motion, however, 
these provisions do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

For the reasons stated above, the Board finds that the 
veteran's post-operative right and left knee disabilities are 
appropriately rated as 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007), from December 29, 2004.  The 
Board finds that the preponderance of the evidence is against 
the assignment of ratings in excess of 10 percent and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).

In reaching its decision with respect to each of the 
veteran's left and right knee disabilities, the Board has 
considered the assignment of an extraschedular rating under 
38 C.F.R. § 3.321 (2007).  The record, however, contains no 
objective evidence that the veteran's service-connected right 
or left knee disabilities have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluations, or has 
necessitated frequent periods of hospitalization.  

The veteran is employed full time.  Although he reports using 
sick leave frequently, such interference with employment is 
reflected in the ratings currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

The record likewise does not contain any evidence of frequent 
periods of hospitalization for the veteran's right or left 
knee disabilities.  He does not contend otherwise.  Absent 
any objective evidence that his knee disabilities are 
productive of marked interference with employment, 
necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional, referral for consideration of an extra- 
schedular rating is not warranted.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Hypertension

The veteran also seeks an increased rating for hypertension.  
The RO has evaluated his service-connected hypertension as 10 
percent disabling, effective December 6, 1997, pursuant to 
Diagnostic Code 7101. 

Since the veteran submitted his initial application for 
compensation in December 1997, the criteria for evaluating 
cardiovascular disabilities, including hypertension, have 
been changed.  This change became effective January 12, 1998.  
See 62 Fed. Reg. 65,207 (Dec. 11, 1997).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
generally applies.  See VA O.G.C. Prec. Op. No. 7-2003 (Nov. 
19, 2003), 69 Fed. Reg. 25,179 (2004).  The Board will 
therefore evaluate the veteran's service-connected 
hypertension under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000).

Prior to January 12, 1998, Diagnostic Code 7101, provided a 
10 percent rating for hypertension when diastolic pressure 
was predominantly 100 or more, and when continuous medication 
was necessary to control hypertension with a history of 
diastolic blood pressure predominantly 100 or more; a 20 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 110 or more, with definite 
symptoms; a 40 percent rating was provided if there were 
diastolic blood pressure readings predominantly 120 or more, 
with moderately severe symptoms; and a maximum rating of 60 
percent was provided if there were diastolic blood pressure 
readings predominantly 130 or more, with severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).

The revised Diagnostic Code 7101 is substantially the same in 
pertinent part.  It provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective from 
January 12, 1998).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an initial rating in excess of 
10 percent for hypertension, under both the old and new 
versions of the rating criteria.

As noted, in order to warrant a rating in excess of 10 
percent, the veteran's hypertension must essentially be shown 
to be manifested by diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more.  

In this case, the veteran's service medical records show that 
at no point did his diastolic pressure exceed 110 or his 
systolic pressure exceed 200.  The post-service medical 
records similarly show that his diastolic blood pressure 
readings have been predominately below 110 and that his 
systolic pressure readings have been predominately below 200.  

For example, while readings at an April 1998 VA medical 
examination showed that the veteran's blood pressure was 
160/120 sitting, 150/110 recumbent, and 150/120 standing, it 
was also noted that the veteran was not taking his blood 
pressure medications.  Subsequent medical records, however, 
show that the veteran was prescribed anti-hypertensive 
medications and that his diastolic blood pressure readings 
have been consistently below 110 and that his systolic 
pressure readings have been consistently below 200.  In fact, 
the record on appeal includes subsequent VA clinical records 
and examination reports spanning the period from June 1998 to 
September 2006.  As delineated in detail above, repeated 
blood pressure readings taken during this period consistently 
show that the veteran's hypertension does not meet these 
criteria.  Indeed, since being prescribed medication for his 
hypertension, not once has his blood pressure been shown to 
be manifested by diastolic pressure 110 or more or systolic 
pressure 200 or more.  The veteran does not contend 
otherwise.  Rather, the basis for the veteran's appeal 
appears to be that a higher rating is warranted for 
hypertension he takes medication and his physician has told 
him that his hypertension is in an uncontrollable state.  

Under the applicable rating criteria, however, the fact that 
the veteran takes anti-hypertensive medication has been 
considered in assigning the current 10 percent rating.  There 
is simply no basis upon which to assign an initial rating in 
excess of 10 percent based on the dosage of medication he 
takes.  Moreover, the objective medical evidence of record 
does not support the veteran's contentions that his 
hypertension is uncontrollable on medication, if he is 
compliant.  In any event, the Court has held that a veteran's 
lay statements relating what a medical professional told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
probative medical evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).

In summary, the Board finds that the veteran's service-
connected hypertension has been appropriately rated as 10 
percent disabling from December 6, 2007.  As the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for hypertension, the 
benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but notes that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
hypertension.  There is no objective evidence that his 
hypertension, in and of itself, is productive of marked 
interference with employment.  There is also no indication 
that his hypertension necessitates frequent periods of 
hospitalization.  Indeed, it does not appear that the veteran 
has ever been hospitalized for treatment of his hypertension.  
For the foregoing reasons, referral for consideration of 
extraschedular rating is not warranted.

Alopecia areata

The veteran also seeks an increased rating for his service-
connected alopecia areata.  He contends that approximately 
every two weeks to one month, he experiences flare-ups of his 
condition requiring treatment with topical medications.  

The RO has evaluated his service-connected alopecia areata as 
zero percent disabling, effective December 6, 1997, pursuant 
to Diagnostic Code 7800. 

The Board notes that effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 
C.F.R. § 4.118 (2007)).  The Board will therefore evaluate 
the veteran's service-connected alopecia areata under both 
the former and the current schedular criteria, keeping in 
mind that the effective date limitations discussed above.  VA 
O.G.C. Prec. Op. Nos. 7-2003 and 3-2000.

Prior to August 30, 2002, Diagnostic Code 7800, the provision 
for rating disfiguring scars of the head, face, or neck, 
provided a zero percent rating for slight disfigurement.  A 
10 percent rating was assigned for moderate disfigurement.  A 
30 percent rating was warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent disability 
rating was warranted in the case of scarring which was 
completely disfiguring or resulted in an exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

A note following Diagnostic Code 7800 provided that the 10 
percent rating might be increased to 30 percent, the 30 
percent to 50 percent and the 50 percent to 80 percent if, in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like.  

Effective August 30, 2002, the revised criteria for 
Diagnostic Code 7800 provide that a 10 percent rating is 
warranted with one characteristic of disfigurement.  A 30 
percent evaluation is warranted for two or three 
characteristics of disfigurement; or disfigurement of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  A 50 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are:  
a scar 5 or more inches (13 or more centimeters) in length; 
scar at least one-quarter inch (0.6 centimeters) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation: scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39-
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39-square 
centimeters.); skin indurated and inflexible in an area 
exceeding six square inches (39- square centimeters).  Under 
note (3), the adjudicator is required to take into 
consideration un-retouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007).

In addition, under the revised diagnostic criteria pertaining 
to skin disorders, specific diagnostic codes have been 
established for alopecia.  Under Diagnostic Code 7830, a 
noncompensable rating is assigned for scarring alopecia 
affecting less than 20 percent of the scalp.  A 10 percent 
rating is assigned if the disorder affects 20 to 40 percent 
of the scalp.  A 20 percent rating is warranted if the 
disorder affects more than 40 percent of the scalp.  

Under Diagnostic Code 7831, for alopecia areata, a 
noncompensable rating is assigned with loss of hair limited 
to the scalp and face.  A 10 percent rating is warranted with 
loss of all body hair.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an initial compensable rating 
for alopecia areata, under either the old or amended rating 
criteria.  

At the outset, the Board notes that service connection is 
also in effect for another skin condition, pseudofolliculitis 
barbae.  The rating assigned for that disability is not on 
appeal and the symptoms associated with that disability will 
not be considered in the discussion for an increased rating 
for alopecia areata.  See 38 C.F.R. § 4.14 (avoidance of 
pyramiding).  

With respect to the veteran's service-connected alopecia 
areata, none of the medical evidence of record, and none of 
the color photographs of the veteran's scalp, contains any 
indication that the veteran's alopecia areata is more than 
slightly disfiguring.  There is no evidence of tissue loss, 
cicatrization, or marked discoloration.  The area affected 
has never been in excess of 39 square centimeters (or six 
square inches).  

For example, service medical records show that in October 
2003, the veteran exhibited a nickel size area of hair loss.  
In January 2004, the affected area was described as a 1.5 
centimeter patch of nonscarring alopecia, with regrowth of 
hair.  In June 1995, examination showed a 2 by 2 centimeter 
area of alopecia, with no scaling or erythema.  

Post-service medical records show that the veteran's alopecia 
areata continued to be minimally disfiguring, if at all.  For 
example, at the April 1998 VA medical examination, the 
examiner indicated that he could find no evidence of alopecia 
areata.  At the VA medical examination in December 2004, the 
examiner indicated that the affected area was less than six 
square inches.  In August 2005, the veteran sought treatment 
after he ran out of ointment for his scalp.  On examination, 
the veteran's scalp showed areas of alopecia, which the 
examiner described as "small."  

The Board finds that these findings do not warrant the 
assignment of an initial compensable rating for alopecia 
areata under Diagnostic Code 7800.  In fact, there is no 
probative evidence the requirements for a compensable rating 
under either version of Diagnostic Code 7800 have been met at 
any time during the appeal period.

The Board has also considered whether a compensable rating 
for alopecia areata could be assigned under the revised 
diagnostic criteria pertaining to alopecia.  However, because 
the veteran's alopecia has been described as nonscarring, a 
compensable rating under Diagnostic Code 7830 is not 
warranted.  Similarly, because the veteran's hair loss due to 
alopecia areata has been limited to his scalp, and has not 
been shown to result in the loss of all body hair, a 10 
percent rating under Diagnostic Code 7831 is similarly not 
warranted.  

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
alopecia areata.  There is no objective evidence that this 
disability, in and of itself, is productive of marked 
interference with employment.  There is also no indication 
that his alopecia areata necessitates frequent periods of 
hospitalization.  Indeed, it appears that the veteran has 
been seen only on an outpatient basis.  Thus, the Board will 
not consider referral for consideration of extraschedular 
rating.

For the reasons stated above, the Board finds that since his 
separation from service, the veteran's alopecia areata has 
been appropriately rated as zero percent disabling.  The 
Board finds that the preponderance of the evidence is against 
the claim for an initial compensable rating and the benefit 
of the doubt doctrine is not for application here.  38 U.S.C. 
§ 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

Residuals of a fractured left index finger

The veteran also seeks an initial compensable rating for his 
service-connected residuals of a fracture of the left index 
finger.  As set forth above, the RO has rated his disability 
as zero percent disabling, effective December 6, 1997.

During the pendency of this appeal, the criteria for 
evaluating disabilities of the fingers (except amputations) 
were amended, effective August 26, 2002.  See 67 Fed. Reg. 
48,784 (July 26, 2002).  The Board will therefore evaluate 
the veteran's service-connected left index finger under both 
the former and the current schedular criteria, keeping in 
mind that the effective date limitations discussed above.  VA 
O.G.C. Prec. Op. Nos. 7-2003 and 3-2000.

Under the criteria in effect prior to August 26, 2002, 38 
C.F.R. § 4.71a, Diagnostic Code 5225 provided that a 10 
percent rating was assigned for favorable or unfavorable 
ankylosis of the index finger.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)). 

Under the criteria in effect since August 26, 2002, 
Diagnostic Code 5225 provides for a maximum disability rating 
under of 10 percent for ankylosis of the index finger, either 
favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5225 (2007).

Additionally, the amended rating criteria include Diagnostic 
Code 5229 which provides a noncompensable disability rating 
for limitation of motion of the index finger with a gap of 
less than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible.  A 10 percent rating requires limitation of 
motion of the index finger with a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger 
flexed to the extent possible or with extension of the index 
finger limited by more than 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2007).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the veteran's service-connected 
residuals of a fracture of the left index finger has been 
appropriately rated as zero percent disabling since his 
separation from service.  The preponderance of the evidence 
is against the assignment of an initial compensable rating.  

As noted, both versions of Diagnostic Code 5225 provide for a 
10 percent rating for favorable or unfavorable ankylosis of 
the index finger.  However, as discussed above, the medical 
evidence of record does not include a finding of ankylosis or 
a compromise in the motion of the joints of the veteran's 
left index finger.  Under 38 C.F.R. § 4.31 (2007), where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  Such is the case here; the veteran's subjective 
complaints of pain and/or numbness in the tip of his finger 
are the sole residuals of the service-connected injury.  
Significantly, repeated examinations have shown no loss of 
function in the index finger.  See 38 C.F.R. § 4.10 (2007).  
Therefore, a noncompensable disability rating is warranted 
under Diagnostic Code 5225 and 38 C.F.R. § 4.31.

Under Diagnostic Code 5229, limitation of motion with a gap 
of one inch between the index fingertip and the palm warrants 
a 10 percent rating; a gap of less than one inch warrants a 
noncompensable rating.  Since there is no limitation of 
motion, a noncompensable rating is warranted.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 - 207 (1995).  As discussed in 
greater detail above, the medical evidence of record has 
found no functional loss due to the veteran's left index 
finger fracture.  The medical evidence does not indicate that 
the veteran's subjective complaints restrict his activities 
in any way.  Grip strength, objective neurological testing, 
and range of motion have been consistently normal.  The 
veteran has not complained of significant symptoms, other 
than pain during cold weather and a loss of sensation at the 
tip.  Accordingly, there is no basis for the assignment of 
additional disability due to functional loss.

In reaching this decision, the Board has considered an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  In the instant case, however, there has been no 
showing that the veteran's left index finger disability has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  He does not contend otherwise.  Under these 
circumstances, the Board determines that the criteria for 
referral for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  


ORDER

Entitlement to service connection for a disability manifested 
by chest pain is denied.

Entitlement to service connection for viral syndrome is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative arthritis is denied.

Entitlement to an initial rating in excess of 10 percent for 
status post right knee surgery with instability is denied.  

Entitlement to an initial rating in excess of 10 percent for 
left knee degenerative arthritis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
status post left knee surgery with instability is denied.  

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial compensable rating for alopecia 
areata is denied.

Entitlement to an initial compensable rating for residuals of 
a fractured left index finger is denied.




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


